DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 13, and 16-20 of U.S. Patent No. 10746952 (hereinafter Patent ‘952) in view of Iijima et al. (WIPO Document No.: WO 2005/101083 A1). 
For claim 1, claim 1 of Patent ‘952 discloses the claimed invention of a motor for driving a lens, the motor comprising: a base; a yoke disposed on the base; a carrier disposed in the yoke; a magnet disposed on an inner surface of the yoke; a coil disposed on an outer peripheral surface of the carrier and facing the magnet; an upper elastic member coupled to an upper portion of the carrier; and a lower elastic member coupled to a lower portion of the carrier, wherein the lower elastic member comprises a first spring and a second spring separated from the first spring, wherein the first spring and the second spring each comprises an outer portion coupled to the base, an inner portion coupled to the carrier, and a connection portion connecting the inner portion and the outer portion; wherein a portion of the inner portion of the first spring is coupled to a first end portion of the coil and the outer portion of the first spring comprises a first terminal portion, and wherein a portion of the inner portion of the second spring is coupled to a second end portion of the coil and the outer portion of the second spring comprises a second terminal portion (see claim 1 of Patent ‘952).  Claim 1 of Patent ‘952 lacks the first terminal portion being extended toward a first side surface of the base when viewed from above a top surface of the base, and the second terminal portion being extended toward the first side surface of the base when viewed from above a top surface of the base.  
Having terminal portions extend toward a surface would merely involve having portions protrude from the outer portion of the spring which is a known skill as exhibited by Iijima et al. (see figure 8, reference numerals 46a, 46b).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 1 of Patent ‘952 as taught by Iijima et al. to have terminal portions extend toward a side surface for predictably providing desirable configurations for facilitating the fitting of components for the device.  
For claim 2, claim 1 of Patent ‘952 discloses a gap being formed between the first terminal portion and the second terminal portion, and wherein at least one of the portion of the inner portion of the first spring and the portion of the inner portion of the second spring is overlapped with the gap in a direction perpendicular to an imaginary line connecting the first terminal portion and the second terminal portion (see claim 1 of Patent ‘952).  
For claim 3, claim 2 of Patent ‘952 discloses the portion of the inner portion of the first spring being disposed between the coil and the magnet when viewed from above a top surface of the yoke, and wherein the portion of the inner portion of the second spring is disposed between the coil and the magnet when viewed from above the top surface of the yoke (see claim 2 of Patent ‘952).  
For claim 4, claim 3 of Patent ‘952 discloses the first end portion of the coil extending downwardly toward the portion of the inner portion of the first spring, and wherein the second end portion of the coil extends downwardly toward the portion of the inner portion of the second spring (see claim 3 of Patent ‘952).  
For claim 5, claim 4 of Patent ‘952 discloses the first terminal portion and the second terminal portion being both within a boundary of the base when viewed from above a top surface of the yoke (see claim 4 of Patent ‘952).  
For claim 6, claim 5 of Patent ‘952 discloses the carrier being configured to move in a vertical direction, wherein a portion of the connection portion of the first spring is overlapped with the magnet in the vertical direction, and wherein a portion of the connection portion of the second spring is overlapped with the magnet in the vertical direction (see claim 5 of Patent ‘952).  
For claim 7, claim 6 of Patent ‘952 discloses, when viewed from above a top surface of the yoke, a portion of the connection portion of the first spring being disposed between the coil and the magnet; and wherein, when viewed from above the top surface of the yoke, a portion of the connection portion of the second spring is disposed between the coil and the magnet (see claim 6 of Patent ‘952).  
For claim 8, claim 7 of Patent ‘952 discloses the inner portion of the first spring comprising a curved portion, and wherein the inner portion of the second spring comprises a curved portion (see claim 7 of Patent ‘952).  
For claim 9, claim 9 of Patent ‘952 discloses the first terminal portion and the second terminal portion being spaced apart from each other by a predetermined distance (see claim 9 of Patent ‘952).  
For claim 10, claim 12 of Patent ‘952 discloses the inner portion of the first spring and the inner portion of the second spring being coupled to the lower portion of the carrier (see claim 12 of Patent ‘952).  
For claim 11, claim 13 of Patent ‘952 discloses the carrier being configured to move in a vertical direction, and wherein the base comprises a plate having an opening and a supporter downwardly protruded from a peripheral portion of the plate in the vertical direction (see claim 13 of Patent ‘952).
For claim 12, claim 16 of Patent ‘952 discloses the portion of the inner portion of the first spring being disposed between the carrier and the magnet when viewed from above a top surface of the yoke, and wherein the portion of the inner portion of the second spring is disposed between the carrier and the magnet when viewed from above the top surface of the yoke (see claim 16 of Patent ‘952).  
For claim 13, claim 19 of Patent ‘952 discloses the first terminal portion being configured to be connected to a first external power source, and wherein the second terminal portion is configured to be connected to a second external power source (see claim 19 of Patent ‘952).  
For claim 14, claim 20 of Patent ‘952 discloses at least one of the portion of the inner portion of the first spring and the portion of the inner portion of the second spring being entirely overlapped with the gap in the direction perpendicular to the imaginary line connecting the first terminal portion and the second terminal portion (see claim 20 of Patent ‘952).  
For claim 15, claim 20 of Patent ‘952 already disclose at least one of the portion of the inner portion of the first spring and the portion of the inner portion of the second spring being entirely overlapped with the gap in the direction perpendicular to the imaginary line connecting the first terminal portion and the second terminal portion (see claim 20 of Patent ‘952), but claim 20 of Patent ‘952 is lacking the feature of both the portion of the inner portion of the first spring and the portion of the inner portion of the second spring being entirely overlapped with the gap in the direction perpendicular to the imaginary line connecting the first terminal portion and the second terminal portion.  Iijima et al. further discloses multiple portions of the spring overlapping each other in the radial direction (see figure 8, reference numerals 41c, 41d, 41a, 41b), which when applied to the first spring and the second spring of claim 20 of Patent ‘952 would disclose both the portion of the inner portion of the first spring and the portion of the inner portion of the second spring being entirely overlapped with the gap in the direction perpendicular to the imaginary line connecting the first terminal portion and the second terminal portion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 1 of Patent ‘952 as taught by Iijima et al. to have both the portion of the inner portion of the first spring and the portion of the inner portion of the second spring being entirely overlapped with the gap for predictably providing desirable configurations for facilitating the fitting of components for the device.  
For claim 16, claim 3 of Patent ‘952 discloses the first end portion of the coil extending downwardly toward the portion of the inner portion of the first spring, and wherein the second end portion of the coil extends downwardly toward the portion of the inner portion of the second spring (see claim 3 of Patent ‘952), but claim 3 of Patent ‘952 lacks the feature of the first end portion of the coil being coupled to an upper surface of the inner portion of the first spring, and wherein the second end portion of the coil is coupled to an upper surface of the inner portion of the second spring.  Coupling the end portion of a coil to the spring component is a known skill as exhibited by Iijima et al. (see translation, paragraph [0032] of Description), and when combined with claim 3 of Patent ‘952 teaching the coil extending downward toward the spring this would teach the first end portion of the coil being coupled to an upper surface of the inner portion of the first spring, and wherein the second end portion of the coil is coupled to an upper surface of the inner portion of the second spring.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 3 of Patent ‘952 in view of Iijima et al. with the teaching of Iijima et al. so that the end portion of the coil is coupled to the upper surface for predictably providing desirable configurations for facilitating the fitting of components for the device.  
For claim 17, claim 8 of Patent ‘952 discloses a portion of the first spring being overlapped with a portion of the second spring in a radial direction (see claim 8 of Patent ‘952), but claim 8 of Patent ‘952 is lacking the feature of overlapping from a center of an area surrounded by the first and second springs.  Iijima et al. already disclose overlapping of the spring component from a center area surrounded by the spring (see figure 8, reference numerals 41c, 41d), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 8 of Patent ‘952 in view of Iijima et al. with the feature of Iijima et al. of overlapping from the center area for predictably providing desirable configurations for facilitating the fitting of components for the device.  
For claim 18, claim 1 of Patent ‘952 in view of Iijima et al. disclose the claimed invention but is lacking a portion of the outer portion of the second spring being overlapped with a portion of the inner portion of the first spring and a portion of the connection portion of the first spring in a radial direction from a center of an area surrounded by the first and second springs.  Having multiple overlapping areas for the spring component is a known skill as disclosed by Iijima et al. (see figure 8, reference numerals 41a, 41b, 41c, 41d), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 1 of Patent ‘952 in view of Iijima et al. with the multiple overlapping of Iijima et al. so that the portion of the outer portion of the second spring is overlapped with a portion of the inner portion of the first spring and a portion of the connection portion of the first spring in a radial direction from a center of an area surrounded by the first and second springs for predictably providing desirable configurations for facilitating the fitting of components for the device.  
For claim 19, claim 17 of Patent ‘952 discloses a camera comprising a lens and the motor for driving the lens according to claim 1 (see claim 17 of Patent ‘952).  
For claim 20, claim 18 of Patent ‘952 discloses a digital apparatus comprising the camera according to claim 19 (see claim 18 of Patent ‘952).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834